Citation Nr: 1209552	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post left shoulder arthroscopy with rotator cuff repair and partial resection, distal end of clavicle, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL 

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August and December 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in December 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of a September 2010 VA examination report shows that the claims file was not available for review.  The examiner therefore did not have knowledge of the Veteran's complete medical history.  Moreover, it appears that additional private treatment was obtained.  Under the circumstances, the Board finds that additional examination is necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain any additional medical records of treatment the Veteran has received for his service-connected left shoulder disability and gastroesophageal reflux disease (GERD) since March 2011.  

2.  Thereafter, the Veteran should be scheduled for appropriate VA examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be performed, and the results described in detail.  

All left shoulder findings should be clearly reported, to include range of motion.  The examiner should also report the point (in degrees) at which motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and incoordination should also be reported.

The examiner should also offer an opinion as to whether the service-connected left shoulder disability and GERD, without regard to other disorders, preclude substantially gainful employment.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


